                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

DAVID CHRISTOPHER JUSTICE and                 )
LISA JUSTICE                                  )
             Plaintiffs,                      )
                                              )               JUDGMENT
      v.                                      )
                                              )               No. 5:16-CV-132-FL
GREYHOUND LINES, INC. and                     )
J. L. ROBINSON                                )
               Defendants.                    )



Decision by Court and Jury.

That this action came before The Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion for partial summary judgment. Subsequent to the court’s ruling
as to this motion, the remaining claims in this action were tried by a jury with The Honorable Louise
W. Flanagan presiding. The jury rendered a verdict fully favorable to the plaintiff.

IT IS ORDERED, ADJUDGED AND DECREED that defendants Greyhound Lines, Inc. and J.L.
Robinson’s motion for summary judgment is granted and plaintiffs David Christopher Justice and
Lisa Justice’s prayer for punitive damages, set forth in the third claim for relief and in paragraph
three of the prayer for relief, is dismissed.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendants did not establish
by a preponderance of the evidence that plaintiff David Christopher Justice was negligent and that
such negligence was a proximate cause of his own injury.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff David Christopher
Justice is entitled to recover from defendants Greyhound Lines, Inc. and J. L. Robinson damages in
the amount of $6,000,000.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff Lisa Justice is
entitled to recover from defendants Greyhound Lines, Inc. and J.L. Robinson damages in the amount
of $1,000,000 for loss of consortium.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendants did not establish
by a preponderance of the evidence that any negligence by the North Carolina State Highway Patrol
joined and concurred with the negligence of defendant J.L. Robinson in proximately causing injury
to plaintiff David Christopher Justice.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiffs David Christopher
Justice and Lisa Justice are entitled to recover from defendants Greyhound Lines, Inc. and J.L.
Robinson interest of 2.58% on damages awarded pursuant to this judgment.

This Judgment Filed and Entered on January 25, 2019, and Copies To:
Gary S. Hemric (via CM/ECF Notice of Electronic Filing)
Jennifer Michelle Houti (via CM/ECF Notice of Electronic Filing)
John R. Buric (via CM/ECF Notice of Electronic Filing)
John R. Brickley (via CM/ECF Notice of Electronic Filing)
John Alexander Heroy (via CM/ECF Notice of Electronic Filing)
Robert C. deRosset, IV (via CM/ECF Notice of Electronic Filing)
Brian O. Beverly (via CM/ECF Notice of Electronic Filing)
Leslie Cooley Dismukes (via CM/ECF Notice of Electronic Filing)
Orlando Luis Rodriguez (via CM/ECF Notice of Electronic Filing


January 25, 2019                    PETER A MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
